Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of claims 6, 7, and 14 directed to an invention non-elected without traverse.  Accordingly, claims 6, 7, and 14 have been cancelled. 

The application has been amended as follows: 

With regard to claims 6, 7, and 14, please cancel the claims.

EXAMINER’S REASON FOR ALLOWANCE
Claims 1, 2, 4, 8, 9, 11, 12, and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Allowable subject matter has been indicated because the closest prior art references of record, Leobandung (US2017/0352625), Leobandung (US2018/0248034), and Masuoka et al. (US2014/0070326) either alone or in combination, fails to teach or fairly suggest the feature:
“a first contact pattern contacting entire upper surfaces of the second impurity regions and extending in the second direction between adjacent ones of the second impurity regions; 

a spacer between the first and second contact patterns and between a sidewall of the second contact pattern and a portion of the gate structure on the sidewalls of the channel patterns, 
wherein the spacer completely surrounds an entire sidewall of the second contact pattern, the first contact pattern completely surrounds the second contact pattern in plan view, and the spacer contacts the portion of the gate structure on the sidewalls of the channel patterns and contacts a sidewall of each of the first and second contact patterns”.
The above limitation precisely recites the structure as shown in figs. 1-3 which the prior art of record fails to explicitly or implicitly teach.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE Y MIYOSHI whose telephone number is (571)270-1629.  The examiner can normally be reached on M-F, 8:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JESSE Y MIYOSHI/
Primary Examiner, Art Unit 2822